I concur entirely with the majority's treatment of the first assignment of error dealing with the issue of standing.
With respect to the second assignment of error concerning the constitutionality of R.C. 2950 et seq., I also concur with the majority on this assignment of error because the decision in the Williams case controls the outcome of that issue here. This writer notes that, although he entered a dissent in theWilliams case arguing that this Chapter of the Code was constitutional, I defer to the present controlling authority in this appellate district on the constitutional issue raised in this appeal.
                              -------------------------------- PRESIDING JUDGE DONALD R. FORD